 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Garyth Mark Poocha, Jr.,                            No. CV-20-08020-MTL (MHB)
                                                         No. CR-19-08035-MTL
10                  Petitioner,
                                                         ORDER
11   v.
12   United States of America,
13                  Respondent.
14
15          Before the Court is the Report and Recommendation of the Magistrate Judge
16   (R & R) (Doc. 6) recommending that Movant Garyth Mark Poocha, Jr.’s Motion Under 28
17   U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody
18   (CV20-08020 Doc. 1; CR19-08035 Doc. 38) be denied and dismissed with prejudice.
19   Neither party has filed objections to the R & R.
20          Accordingly, the Court hereby accepts the R & R. The Court “may accept, reject, or
21   modify, in whole or in part, the findings or recommendations made by the magistrate
22   judge.” 28 U.S.C. § 636(b)(1). “[T]he district judge must review the magistrate judge’s
23   findings and recommendations de novo if objection is made, but not otherwise.” United
24   States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (emphasis in
25   original); see Thomas v. Arn, 474 U.S. 140, 149 (1985) (finding that district courts need
26   not conduct “any review at all . . . of any issue that is not the subject of an objection”).
27          Based on the foregoing,
28          IT IS ORDERED that the Report and Recommendation (Doc. 6) is accepted.
 1          IT IS FURTHER ORDERED that the Motion Under 28 U.S.C. § 2255 to Vacate,
 2   Set Aside, or Correct Sentence by a Person in Federal Custody (CV20-08020 Doc. 1;
 3   CR19-08035 Doc. 38) is denied and dismissed with prejudice, and the Clerk of the Court
 4   shall enter judgment accordingly.
 5          IT IS FINALLY ORDERED that a Certificate of Appealability and leave to
 6   proceed in forma pauperis on appeal are denied because Movant has not made a substantial
 7   showing of the denial of a constitutional right. (See Doc. 6 at 9.)
 8          Dated this 17th day of June, 2021.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
